 

Case 1:18-cv-03091-GBD-RWL Document 75 Filed 10/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REJWANUL ISLAM, NASIR AHMED,
IMRAN HUSSAIN, and CHRISTINA FALCON,

  
   
       

ff po
individually and on behalf of others similarly situated, Case No.: ev é Noes
Plaintiffs, a”
: 4 oe hes
- against - JUDGMENT

MORGANS HOTEL GROUP MANAGEMENT LLC;
and any other related entities,

Defendants.

 

 

WHEREAS the Plaintiffs have filed a Notice of Acceptance of Defendant’s Offers of
Judgment pursuant to Fed. R. Civ. P. 68 on October 1, 2020:

IT IS NOW ORDERED, ADJUDGED AND DECREED: That Plaintiff Rejwanul Islam
shall have a judgment against Defendant in the total amount of $15,000.00; and it is further;

IT IS NOW ORDERED, ADJUDGED AND DECREED: That Plaintiff Nasir Ahmed
shall have a judgment against Defendant in the total amount of $22,500.00; and it is further;

IT IS NOW ORDERED, ADJUDGED AND DECREED: That Plaintiff Imran Hussain
shall have a judgment against Defendant in the total amount of $22,500.00; and it is further;

IT IS NOW ORDERED, ADJUDGED AND DECREED: That Plaintiff Christina
Falcon shall have a judgment against Defendant in the total amount of $7,500.00; and it is further;

IT IS NOW ORDERED, ADJUDGED AND DECREED: That Pursuant to New York
Labor Law §§ 198(4) and 663(4), if any such amounts of this judgment remain unpaid upon
expiration of ninety days following issuance of this judgment, or ninety days after expiration of
the time to appeal and no appeal is then pending, whichever is later, the total amount of

this judgment shall automatically increase by fifteen percent; and it is further;
Case 1:18-cv-03091-GBD-RWL Document 75 Filed 10/02/20 Page 2 of 2

ORDERED, ADJUDGED AND DECREED: That the Clerk of Court shall enter

judgment of this Court and terminate the case.

 

SO ORDERED.
Dated: New York, New York iy
a . Gy Dajua,be
OCT 0 2 2020 Ch Hy able George B. Daniels
ted States District Judge

Southern District of New York

 
